Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11066824. Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of claims 1-20 of patent 11066824 encompassed the scope of claims 1-20.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Gillaspy et al (4872634) in view of Perk (9365998).
Per claims 1, 12, Gillaspy et al shows a ground anchor assembly (the part at the bottom of bracket 40, col 2 line 50) comprising: a wall brace (figure 2) having a coupling (40) disposed at a lower end of the wall brace; a retention feature (the bolt  going through 40) 
Gillaspy et al does not show an earth anchor having an ground engagement portion and a stem portion; and a ground anchor bracket comprising: a sleeve having a wall structure engaged around an upper end of the stem portion of the earth anchor, the wall structure surrounding a hollow interior area that defines an interior axis that aligns with a linear extent of the stem portion; a platform having a planar shape defining a planar upper surface that interfaces with and supports the coupling of the wall brace, the platform attached at an upper portion of the wall structure with the planar upper surface fixed at a non-perpendicular angle relative to the interior axis of the sleeve; and
	Perko (figures 1, 6) shows an earth anchor (14a, 14e) having an ground engagement portion(the helical portion) and a stem portion; and a ground anchor bracket (figure 6) comprising: a sleeve (32) having a wall structure engaged around an upper end of the stem portion(the wall on the inside shown as 12a) of the earth anchor, the wall structure surrounding a hollow interior area that defines an interior axis that aligns with a linear extent of the stem portion; a platform (30) having a planar shape defining a planar upper surface that interfaces with and supports the coupling(118, 100) of a load, the platform attached at an upper portion of the wall structure with the planar upper surface fixed at a non-perpendicular angle relative to the interior axis of the sleeve, a retention feature (114, 116) engaged with another mounting structure of the upper load, the wall structure of the sleeve comprises an aperture transverse to the interior axis of the sleeve and configured to receive a fastener that temporarily engages the stem portion of the earth anchor(see figure 6 of Perko and parts 34, 36).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Gillaspy et al’s structure with Perko to show an earth anchor (14a, 14e) having an ground engagement portion(the helical portion) and a stem portion; and a ground anchor bracket (figure 4) comprising: a sleeve (32) having a wall structure engaged around an upper end of the stem portion(the wall on the inside shown as 12c, 12h) of the earth anchor, the wall structure surrounding a hollow interior area that defines an interior axis that aligns with a linear extent of the stem portion; a platform (30) having a planar shape defining a planar upper surface that interfaces with and supports the coupling(118, 100) of a load, the platform attached at an upper portion of the wall structure with the planar upper surface fixed at a non-perpendicular angle (demonstrated by parts 14a, 14e, in figure 1) relative to the interior axis of the sleeve, a retention feature (114, 116) engaged with another mounting structure of the upper load as taught by Perko in order to support the upper load of the brace from a variety of angles to maximize the supporting strength of the anchor, a fastener (38) temporary connects the sleeve to the wall through an aperture.
	Gillaspy et al modified further shows a retention feature engaged between the coupling of the wall brace and the platform of the ground anchor bracket.
	Per claims 2-3, Gillaspy et al as modified further shows the wall structure of the sleeve comprises an aperture transverse to the interior axis of the sleeve and configured to receive a fastener that temporarily engages the stem portion of the earth anchor(see figure 6 of Perko and parts 34, 36), wherein the upper portion of the wall structure includes an upper edge that is disposed around the wall structure in a plane that is oriented at the non-perpendicular angle from the interior axis of the sleeve.
	Per claim 4, Gillaspy et al as modified further shows the non-perpendicular angle is greater than 110° (135 degree per Perko’s teaching).
	Per claim 5, Gillaspy et al as modified further shows the upper edge is attached at a lower surface of the platform.
	Per claims 6, 16, Gillaspy et al as modified shows all the claimed limitations except for the sleeve is welded to the lower surface of the platform.
	It would have been obvious to one ordinary skill in the art before the effective filing date of the invention to modify Gillaspy et al’s modified structure to show the sleeve is welded to the lower surface of the platform since welding/bolting/screwing…..together metal structures are well known in the art and examiner takes Official Notice to the well known of these different fastening methods of attaching metallic parts together.  
	Per claims 7-9, 13-15, Gillaspy et al as modified further shows the retention feature comprises a threaded fastener (114, 116) that extends through the coupling of the wall brace and attaches to the platform, wherein the threaded fastener is fixed to the platform and protrudes upward from the planar upper surface of the platform, the retention feature further comprises a nut (120) that threadeably engages the threaded fastener and secures the coupling of the wall brace against the planar upper surface of the platform.
	Per claim 10, Gillaspy as modified further shows the wall structure of the sleeve comprises a cross-sectional shape that corresponds with a cross-sectional shape of the stem portion of the earth anchor.
	Per claims 11, 17, Gillaspy et al as modified shows all the claimed limitations except for the wall structure of the sleeve comprises four plates welded together at edges thereof to form corners of the cross-sectional shape of the wall structure.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Gillaspy et al’s modified structures to show the wall structure of the sleeve comprises four plates welded together at edges thereof to form corners of the cross-sectional shape of the wall structure since it expedite the manufacturing of a large hollow structure with multiple flat plates, and simply the manufacturing the tubular member.   
	Per claims 18-20, Gillaspy et al as modified shows a ground anchor assembly comprising: a wall brace having an upper shoe disposed at a top end of the wall brace for engaging a wall and a lower shoe disposed at a bottom end of the wall brace; an earth anchor having a ground engaging portion for engaging in the ground and a stem portion protruding from the ground engaging portion; and a ground anchor bracket comprising: a sleeve having a wall structure engaged around an upper end of the stem portion of the earth anchor, the wall structure surrounding a hollow interior area that defines a linear central axis that aligns with the stem portion, and the wall structure including an upper edge that is disposed around the wall structure in a plane that is oriented at an offset angle from the linear central axis of the sleeve; a platform having an upper surface that engages with and supports the lower shoe of the wall brace, the platform fixedly attached at the upper edge of the wall structure with the upper surface disposed at the offset angle/not perpendicular relative to the linear central axis of the sleeve; and a retention feature engaged between the lower shoe of the wall brace and the platform of the ground anchor bracket, wherein the wall structure of the sleeve comprises an aperture transverse to the linear central axis of the sleeve and configured to receive a fastener that temporarily engages the stem portion of the earth anchor, wherein the retention feature comprises a threaded fastener that extends through the lower shoe of the wall brace and attaches to the platform (see the similar designations for similar structures set forth above).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art shows different brace assembly with anchoring device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHI DT A whose telephone number is (571)272-6864571-272-6864.  The examiner can normally be reached on M-F 8-5 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/PHI D A/Primary Examiner, Art Unit 3633                                                                                                                                                                                                        


Phi Dieu Tran A

9/25/2022